Response to petition eoe eeheabing by
Chiee Justice Hobson.
The Act of April 5, 1893, provided that no life policy should become void for non-payment of premium ‘£ after two full annual premiums in cash or note or both have been paid thereon.” (Acts 1891-2-3, p. 660.) But the Act was by the same Legislature amended and the words quoted were made to read as follows: ££After two full annual premiums in cash have been paid thereon.” (Acts 1891-2-3, p. 1260.) This act was in force when the policy sued on was issued and controlled it. When the Legislature changed the existing law omitting the words “or note or both,” it could only have meant to require a payment in cash as the amendment expressly provides. The insured here had not paid two full annual premiums in cash; and the statute not applying, the case must be governed by the provisions of the contract. The policy does not, like the statute, require the payment of premiums in cash. The insured was entitled to extended insurance under the policy, but this expired before his death. (Mut. Ben. Life Ins. Co. v. O’Brian, 116 S, W., 750.
Petition overruled.
(See dissenting opinion by
Judge Nunn, page 448.)